



Exhibit 10.2
THE BANK OF NEW YORK MELLON CORPORATION
The Bank of New York Mellon Corporation Long‑Term Incentive Plan
FORM OF PERFORMANCE SHARE UNIT AGREEMENT




The Bank of New York Mellon Corporation (the “Corporation”) and
                                        , a key employee (the “Grantee”) of the
Corporation, in consideration of the covenants and agreements herein contained
and intending to be legally bound hereby, agree as follows:


SECTION 1: Performance Share Unit Award


1.1 Award.* Subject to the terms and conditions set forth in this Performance
Share Unit Agreement (this “Agreement”) and to the terms of The Bank of New York
Mellon Corporation Long‑Term Incentive Plan (the “Plan”), the Corporation hereby
awards to the Grantee                performance share units (the “Grant Amount”
of “PSUs” assuming achievement of 100% earnout), each representing a share of
the Corporation’s common stock, par value $.01 (the “Common Stock”), on
                             (the “Grant Date”), subject to adjustment as
provided in Article IX of the Plan. Each of the PSUs is denominated as a single
share of Common Stock with a value equal to one share of Common Stock.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan. The purpose of the Award is to incentivize each Grantee to align
his or her interests with that of the Corporation and to reward the Grantee’s
future contribution to the performance of the Corporation’s business.


1.2 Acceptance. The payment of the PSUs is contingent upon the Grantee’s
acknowledgement of this Agreement in the manner prescribed by the Corporation,
which shall constitute the Grantee’s acceptance of the terms and conditions of
this Agreement and the Plan, as this Agreement and the Plan may be amended from
time to time; provided, however, that no alteration, amendment, revocation or
termination of this Agreement or the Plan shall, without the written consent of
the Grantee, adversely affect the rights of the Grantee with respect to the
award. If the Grantee does not acknowledge this Agreement in the manner
prescribed by the Corporation on or before               , this award will be
forfeited. In such case, the Grantee will have no rights to this award and it
will not be reinstated.


1.3 Dividend Equivalent Rights; No Voting. During the period prior to vesting,
dividend equivalents shall be determined with respect to the PSUs as if
reinvested as additional PSUs on the dividend payment date and shall be paid to
the Grantee pursuant to Section 4 of this Agreement only if and to the extent
that the underlying PSUs become vested as provided in this Agreement, and any
remaining dividend equivalents shall be forfeited. In the event that the Grantee
receives any additional PSUs as an adjustment with respect to the Grant Amount,
such additional PSUs will be subject to the same restrictions as if granted
under this Agreement as of the Grant Date and paid pursuant to Section 4 of this
Agreement. During the period prior to vesting, the Grantee shall not be entitled
to vote any shares represented by the PSUs. “Corporation”, when used herein with
reference to employment of the Grantee, shall include any Affiliate of the
Corporation.




*Satisfaction of 162(m) threshold was a prerequisite to receive this award
[include applicable metrics].





--------------------------------------------------------------------------------




SECTION 2: Restrictions on Transfer


2.1 Nontransferable. No PSUs awarded hereunder or any interest therein may be
sold, transferred, assigned, pledged or otherwise disposed of (any such action
being hereinafter referred to as a “Disposition”) by the Grantee until such time
as this restriction lapses with respect to such PSUs pursuant to Section 3
hereof, and any attempt to make such a Disposition shall be null and void and
result in the immediate forfeiture and return to the Corporation without
consideration of any PSUs as to which restrictions on Disposition shall at such
time be in effect.


SECTION 3: Vesting, Risk Adjustment, Performance Period,
Forfeiture, Termination of Employment, Disability and Covenants


3.1 Vesting, Risk Adjustment, Performance Period and Forfeiture.


(a)    Vesting and Risk Adjustment. Subject to Sections 3.5 and 5.6 of this
Agreement, PSUs (as may be adjusted from the Grant Amount by reference to the
performance goals and the risk adjustment process) may be earned as set forth in
Attachment A for the period [Insert Performance Period] (the “Performance
Period”) and shall vest and the restrictions on Disposition shall lapse on the
     anniversary of the Grant Date provided that the Grantee remains
continuously employed by the Corporation through the close of business on
           and provided further that unvested PSUs are subject to forfeiture
based upon the risk adjustment process each year and following completion of the
Performance Period as set forth on Attachment B. Subject to Section 4.1, the
vesting date may be delayed if and to the extent the determination of the
earnout achieved as set forth on Attachment A or the risk adjustment process set
forth on Attachment B are not completed by such date. Notwithstanding the
foregoing and in accordance with Section 4.1, a vesting may be delayed if, at
the vesting date, the Grantee is the subject of ongoing disciplinary or
performance management investigations or proceedings concerning the
circumstances under which forfeiture or clawback of this award could apply. In
such cases, the applicable portion of the award, if any, will vest following the
completion of such investigations and proceedings to the extent the Corporation
determines that forfeiture and/or clawback does not apply.


(b)    Forfeiture upon Termination of Employment. Subject to Sections 3.2 and
3.3 of this Agreement, upon the effective date of a termination of the Grantee’s
employment with the Corporation occurring prior to                         , all
unvested PSUs shall immediately be forfeited and returned to the Corporation
without consideration or further action being required of the Corporation. The
effective date of the Grantee’s termination shall be the date upon which the
Grantee ceases to perform services as an employee of the Corporation, without
regard to accrued vacation, severance or other benefits or the characterization
thereof on the payroll records of the Corporation.


(c)    Forfeiture upon Termination of Employment for Cause. Notwithstanding
anything to the contrary contained in this Agreement, upon the effective date of
a termination of the Grantee’s employment with the Corporation for “Cause,” as
defined in Section 3.4 below, all unvested PSUs shall immediately be forfeited
and returned to the Corporation without consideration or further action being
required of the Corporation.






- 2 -    

--------------------------------------------------------------------------------




3.2 Specified Terminations of Employment.


(a)    Death. If Grantee’s employment with the Corporation is terminated by
reason of the Grantee’s death (or if Grantee’s death occurs at any time while
the PSUs remain subject to restrictions on Disposition), all unvested PSUs may
vest as provided in Section 3.1(a) above following completion of the Performance
Period and the balance of the PSUs that do not vest with respect to the
Performance Period shall be deemed forfeited at the end of the Performance
Period.


(b)    Age & Service Rule, Termination Providing Transition/Separation Pay prior
to Age 55. If the Grantee’s employment with the Corporation terminates by reason
of (i) a termination on or after the Grantee’s attainment of age 55 but prior to
age 60, and the combination of the Grantee’s age and years of credited
employment with the Corporation (including full and partial years of age and
service) on the date of Grantee’s termination equals or exceeds 65, or (ii) a
termination providing transition/separation pay from the Corporation prior to
the Grantee’s attainment of age 55, a pro rata portion of the unvested PSUs may
vest as provided in Section 3.1(a) above following completion of the Performance
Period, contingent upon the Grantee’s compliance with the covenants provided in
Section 3.5 hereof. If the Grantee fails to comply with such covenants, the PSUs
shall immediately be forfeited. The pro rata portion that vests shall equal
(i) the number of days from the first day of the Performance Period through the
date upon which the Grantee’s employment is terminated, divided by (ii) 1,095,
with the result multiplied by (iii) the number of PSUs, with that result
multiplied by (iv) the applicable final earnout percentage as determined under
Attachment A. The balance of the PSUs awarded shall be deemed forfeited at the
end of the Performance Period. For the purposes of calculating the combination
of the Grantee’s age and years of credited employment, partial years shall be
determined based upon the number of days since the Grantee’s then prior birthday
or the number of days of credited employment since the Grantee’s then prior
anniversary, as the case may be.


(c)    Special Age Rule, Termination Providing Transition/Separation Pay after
Age 55.  If the Grantee’s employment with the Corporation terminates by reason
of (i) a termination on or after the Grantee’s attainment of age 60, or (ii) a
termination providing transition/separation pay from the Corporation following
the Grantee’s attainment of age 55, all unvested PSUs may vest as provided in
Section 3.1(a) above following completion of the Performance Period, contingent
upon the Grantee’s compliance with the covenants provided in Section 3.5 hereof.
If the Grantee fails to comply with such covenants, the PSUs shall immediately
be forfeited. The balance of the PSUs that do not vest with respect to the
Performance Period shall be deemed forfeited at the end of the Performance
Period.


(d)    Sale of Business. If the Grantee’s employment terminates by reason of a
termination by the Corporation due to a sale of a business unit or subsidiary of
the Corporation by which the Grantee is employed and the Grantee is not
otherwise entitled to transition/separation pay from the Corporation, all
unvested PSUs may vest as provided in Section 3.1(a) above following completion
of the Performance Period. The balance of the PSUs that do not vest shall be
deemed forfeited at the end of the Performance Period.


(e)    Change in Control. If the Grantee’s employment is terminated by the
Corporation without “Cause,” as defined in Section 3.4 below, within two years
after a Change in Control, as defined in Section 10.1 of the Plan, occurring
after the Grant Date, all PSUs may vest as provided in Section 3.1(a) above
following completion of the Performance Period. The earnout achieved shall be
determined in good faith by the Committee, and following a Change in Control or
other corporate-type event may include, without limitation, determinations with
respect to the earnout calculation so as to preserve as nearly as practicable
the intended effect of the performance goals. The balance of the PSUs that do
not vest shall be deemed forfeited at the end of the Performance Period.




- 3 -    

--------------------------------------------------------------------------------




3.3 Disability. If the Grantee receives current benefits under the Corporation’s
long‑term disability plan while any portion of this award remains unvested, all
PSUs may vest as provided in Section 3.1(a) above following completion of the
Performance Period. The balance of the PSUs that do not vest shall be deemed
forfeited at the end of the Performance Period.


3.4 Cause Definition. Solely for purposes of this Agreement, “Cause” shall mean:


(i) the Grantee has been convicted of, or has entered into a pretrial diversion
or entered a plea of guilty or nolo contendere (plea of no contest) to a crime
or offense constituting a felony (or its equivalent under applicable laws
outside of the United States), or to any other crime or offense involving moral
turpitude, dishonesty, fraud, breach of trust, money laundering, or any other
offense that may preclude the Grantee from being employed with a financial
institution;


(ii) the Grantee is grossly negligent in the performance of his or her duties or
has failed to perform in any material respect the duties of his or her
employment, including, without limitation, failure to comply with any lawful
directive from the Corporation, other than by reason of incapacity due to
disability or from any permitted leave of absence required by law;


(iii) the Grantee has violated the Corporation’s Code of Conduct or any of the
policies of the Corporation governing the conduct of business or his or her
employment;


(iv) the Grantee has engaged in any misconduct which has the effect of being
materially injurious to the Corporation or any Affiliate, including, but not
limited to, its reputation;


(v) the Grantee has engaged in an act of fraud or dishonesty, including, but not
limited to, taking or failing to take actions intending to result in personal
gain; or


(vi) if the Grantee is employed outside the United States. any other
circumstances (beyond those listed above) that permit the immediate termination
of his or her employment without notice or payment in accordance with the terms
of his or her employment agreement or Applicable Laws (as defined in Section
5.2).


The determination of whether the Grantee’s actions will be considered Cause for
purposes of this Agreement will be determined by the Corporation or any of its
Affiliates, in its or their sole discretion, as applicable. Any determinations
of Cause will be considered conclusive and binding on the Grantee.


3.5 Covenants. Grantee agrees to provide the Corporation with 90 days’ advance
written notice of any voluntary termination of Grantee’s employment with the
Corporation. Grantee agrees that for the period commencing on the effective date
of Grantee’s termination of employment with the Corporation until the one‑year
anniversary thereof or, if earlier, the vesting date, Grantee will not directly
or indirectly (a) solicit or attempt to solicit or induce, directly or
indirectly, (i) any current or prospective client of the Corporation or an
Affiliate known to Grantee, to initiate or continue a client relationship with
Grantee other than with the Corporation or Affiliate or to terminate or reduce
its client relationship with the Corporation or Affiliate, or (ii) any employee
of the Corporation or an Affiliate, to terminate such employee’s employment
relationship with the Corporation or Affiliate in order to enter into a similar
relationship with Grantee, or any other person or any entity, or (b) compete
against the Corporation or an Affiliate in any capacity, whether as principal,
agent, independent contractor, employee or otherwise, with any financial
services industry company located within 1,000 miles of Grantee’s primary
location of employment with the Corporation; provided, however, that the
ownership of up to 5% of any class of the outstanding securities of any company
the securities of


- 4 -    

--------------------------------------------------------------------------------




which are listed on a national securities exchange (a “Public Company”)
(including, for purposes of calculating such percentage, the voting securities
owned by persons acting in concert with such person or otherwise constituting a
“group” for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934)
shall not be deemed a violation hereof provided that Grantee does not have an
active role in the management of such Public Company. If the Grantee fails to
comply with such covenants, the consequence shall be forfeiture of the unvested
and vested (but unsettled) PSUs. Grantee expressly agrees to advise any person
or entity that seeks to employ Grantee of the terms of these covenants.


3.6 Continuation. For the avoidance of doubt, the provisions of Section 5.6
continue to apply without limitation in accordance with its terms
notwithstanding any termination of employment or services under this Section 3.


SECTION 4: Settlement


4.1 Time of Settlement. Vested PSUs shall be settled within two and one-half
months following the end of the Performance Period, contingent upon the
Committee’s determination of the earnout achieved and subject to the individual
per‑employee limitations included in the Plan; provided, however, if Grantee is
a “specified employee” under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), upon separation from service and such settlement is
deferred compensation conditioned upon a separation from service and not
compensation Grantee could receive without separating from service, then
settlement shall not be made until the first day following the six‑month
anniversary of Grantee’s separation from service (or upon earlier death).


4.2 Form of Settlement. The PSUs, including any PSUs resulting from dividend
equivalents, shall be settled in the form of Common Stock delivered in
book‑entry form.


SECTION 5: Miscellaneous


5.1 No Right to Employment. Neither the award of PSUs nor anything else
contained in this Agreement or the Plan shall be deemed to limit or restrict the
right of the Corporation to terminate the Grantee’s employment at any time, for
any reason, with or without Cause.


5.2 Compliance with Laws. Notwithstanding any other provision of this Agreement,
the Grantee agrees to take any action, and consents to the taking of any action
by the Corporation, with respect to the PSUs awarded hereunder necessary to
achieve compliance with applicable laws, regulations or relevant regulatory
requirements or interpretations in effect from time to time (“Applicable Laws”).
Any determination by the Corporation in this regard shall be final, binding and
conclusive. The Corporation shall in no event be obligated to register any
securities pursuant to the U.S. Securities Act of 1933 (as the same shall be in
effect from time to time) or to take any other affirmative action in order to
cause the delivery of shares in book-entry form or otherwise therefore to comply
with any Applicable Laws. For the avoidance of doubt, the Grantee understands
and agrees that if any payment or other obligation under or arising from this
Agreement, including without limitation dividend equivalent rights, or the Plan
is in conflict with or is restricted by any Applicable Laws, then the
Corporation may reduce, revoke, cancel, clawback or impose different terms and
conditions to the extent it deems necessary or appropriate, in its sole
discretion, to effect such compliance. If the Corporation determines that it is
necessary or appropriate for any payments under this Agreement to be delayed in
order to avoid additional tax, interest and/or penalties under Section 409A of
the Code, then the payments would not be made before the date which is the first
day following the six (6) month anniversary of the date of the Grantee’s
termination of employment (or upon earlier death).




- 5 -    

--------------------------------------------------------------------------------




5.3 Plan Governs. This is the Award Agreement contemplated in Section 2.3(b) of
the Plan. In the event of any conflict between the provisions of this Agreement
and the Plan, the Plan shall govern. A copy of the Plan can be found on the
Corporation’s equity award website or may be obtained from the Executive
Compensation Division of the Corporation’s Human Resources Department. No amount
of income received by the Grantee pursuant to the PSUs shall be considered
compensation for purposes of any pension or retirement plan, insurance plan or
any other employee benefit plan of the Corporation.


5.4 Liability for Breach. The Grantee hereby indemnifies the Corporation and
holds it harmless from and against any and all damages or liabilities incurred
by the Corporation (including liabilities for attorneys’ fees and disbursements)
arising out of any breach by Grantee of this Agreement, including, without
limitation, any attempted Disposition in violation of Section 2.1 of this
Agreement.


5.5 Tax Withholding. The Grantee must pay the amount of any federal, state,
local or foreign income or employment taxes required to be withheld on the
compensation income resulting from the award of, or lapse of restrictions on,
the PSUs directly to the Corporation in cash upon request; provided, however,
that where the restrictions on Disposition set forth in Section 2.1 of this
Agreement have lapsed the Grantee may satisfy such obligation in whole or in
part by requesting the Corporation in writing to withhold from the Common Stock
otherwise deliverable to the Grantee or by delivering to the Corporation shares
of its Common Stock having a Fair Market Value on the date the restrictions
lapse equal to the withholding tax obligation to be so satisfied, in accordance
with such rules as the Committee may prescribe. If the Grantee does not make
such request, the Corporation will automatically net unless it has previously
requested payment in cash. The Corporation may also establish rules,
notwithstanding Sections 2.1 and 4.1 hereof, which may differ from those
described above in the case of employment taxes if such taxes are deemed to be
due before the lapse of restrictions on Disposition. The Corporation’s
obligation to issue or credit shares to the Grantee is contingent upon the
Grantee’s satisfaction of an amount sufficient to satisfy any federal, state,
local or other withholding tax requirements, notwithstanding the lapse of the
restrictions thereon.


5.6 Forfeiture and Repayment. If, directly or indirectly:


(a) during the course of the Grantee’s employment with the Corporation, the
Grantee engages in conduct or it is discovered that the Grantee engaged in
conduct that is materially adverse to the interests of the Corporation or its
Affiliates, including failures to comply with the Corporation’s or its
Affiliate’s rules or regulations, fraud, or conduct contributing to any
financial restatements or irregularities;


(b) during the course of the Grantee’s employment with the Corporation and,
unless the Grantee has post‑termination obligations or duties owed to the
Corporation or its Affiliates pursuant to an individual agreement set forth in
subsection (d) below, for one year thereafter, the Grantee engages in
solicitation and/or diversion of customers or employees;


(c) during the course of the Grantee’s employment with the Corporation, the
Grantee engages in competition with the Corporation or its Affiliates;


(d) following termination of the Grantee’s employment with the Corporation for
any reason, with or without Cause, the Grantee violates any post-termination
obligations or duties owed to the Corporation or its Affiliates or any agreement
with the Corporation or its Affiliates, including without limitation, any
employment agreement, confidentiality agreement or other agreement restricting
post‑employment conduct; or




- 6 -    

--------------------------------------------------------------------------------




(e) any compensation that the Corporation or its Affiliates has promised or paid
to the Grantee is required to be forfeited and/or repaid to the Corporation or
its Affiliates pursuant to applicable regulatory requirements;


then the Corporation may cancel all or any portion of the PSUs and/or require
repayment of any shares of Common Stock (or the value thereof) or other amounts
which were acquired pursuant to the PSUs. The Corporation shall have sole
discretion to determine what constitutes grounds for forfeiture and/or repayment
under this Section 5.6, and, in such event, the portion of the PSUs that shall
be cancelled and the sums or amounts that shall be repaid. For purposes of the
foregoing, Grantee expressly and explicitly authorizes the Corporation to issue
instructions, on Grantee’s behalf, to any brokerage firm and/or third party
administrator engaged by the Corporation to hold the shares of Common Stock and
other amounts acquired pursuant to the PSUs to re-convey, transfer or otherwise
return such shares and/or other amounts to the Corporation.


5.7 Governing Law and Choice of Forum. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York, other than any
choice of law provisions calling for the application of laws of another
jurisdiction. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of New York and agree that such litigation shall be
conducted only in the courts of New York County, New York, or the federal courts
for the United States for the Southern District of New York, and no other
courts, where this grant is made and/or to be performed and agree to such other
choice of forum provisions as are included in the Plan.


5.8 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


5.9 Waiver. The Grantee acknowledges that a waiver by the Corporation of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.




- 7 -    

--------------------------------------------------------------------------------






Attachment A
Performance Goals




Performance Goals


[Complete as appropriate]


The HRCC has the discretion to adjust the payout ranges to reflect the impact of
any significant, unusual items on [the performance metrics] and share count,
including market conditions and interest rate changes.




US EC PSU Feb 2017

--------------------------------------------------------------------------------






Attachment B
Risk Adjustment/Forfeiture Decision Process




For any performance year in which the Grantee remains a covered employee, the
Grantee’s risk performance will be assessed via a Risk Culture Summary Scorecard
(“RCSS”) Score or a Performance Management Platform (“PMP”) Risk Goal Rating.
If, in any year, the Grantee receives an RCSS Score of 4 or worse, or a PMP Risk
Goal Rating of “Below Expectations” or “Unsatisfactory,” the Grantee’s unvested
PSUs will be subject to review by the Incentive Compensation Review Committee
(“ICRC”) for consideration of forfeiture. If the Grantee is no longer a covered
employee or has left the Corporation, any unvested portion of the PSUs will also
be subject to a risk review by the ICRC. The ICRC is generally comprised of
senior managers and senior control managers.


In that event, as part of its review, ICRC will ask –
•
Did the Grantee’s score/rating reflect poor risk behavior by the Grantee in a
prior year?

•
Did the Grantee receive an award in that year?

 
If the answer to both questions is yes, ICRC asks the following questions with
respect to each of the designated prior years:
 
•
Financial Impact: How much did/will the issue cost the Company?

•
Reputational Impact: How much of a regulatory impact did/will it have on the
Company?

 
ICRC selects the impact answer that falls into the highest category below to
determine the impact forfeiture percentage.


Criteria
Metric
None
Low
Medium
High
Financial Impact
 
 
 
 
 
Reputational Impact
 
 
 
 
 





As used in this Attachment B, the term “Company” shall mean the Corporation and
its Affiliates.


Then the ICRC asks how much, if any, control/responsibility the Grantee had
regarding the situation. The answer to the last question determines the modifier
to be applied to the impact forfeiture percentage.


Criteria
   None
Indirect
Direct
The Grantee’s role
& responsibility
 
 
 



Example [Insert Example]:
 
      
The ICRC will submit its recommendations to the Human Resources and Compensation
Committee of the Corporation’s Board of Directors for final action and approval.


US EC PSU Feb 2017